Citation Nr: 0501600	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  00-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from February 1953 to February 
1955, and from May 1956 to May 1974.  He died in December 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  That office adjudicated the 
appellant's claim on a de novo basis inconsistent with the 
actual procedural posture of the claim.  The issue is 
restyled to reflect the correct procedural posture.

In July 2001 the Board of Veterans' Appeals (Board) decided 
that the appellant had not submitted new and material 
evidence to reopen the claim, which VA had previously denied.  
In November 2002, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's July 
2001 decision for VA to comply with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000.


The RO did not address whether the claimant is the surviving 
spouse of the veteran for the purposes of basic eligibility 
to the benefit for which she claims entitlement.  See 
38 U.S.C.A. §§ 101(3); 1310 (West 2002).  The question is 
immaterial, because neither an affirmative nor a negative 
determination on that point would change the result of this 
decision or the appellant's entitlement to the benefit 
sought.  Consequently, the Board will not remand the case to 
address that ordinarily preliminary matter.

The RO did not adjudicate the application to reopen a claim 
for disability and indemnity compensation under section 1318, 
title 38, United States Code that the appellant clearly 
raised in the March 2000 statement that gave rise to the 
instant appeal.  The theory of entitlement to DIC under 
section 1318 is wholly separate from that in the instant 
claim; it is premised on the assumption that the death was 
not service-connected; it relies on materially different 
facts.  The Board will not address it in this decision.  It 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1. In February 1999, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant was informed in writing of 
the adverse determination and her appellate rights. She did 
not submit a notice of disagreement with the adverse 
decision.

2.  Evidence added to the record since the February 1999 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, is cumulative or 
redundant, and is not so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSIONS OF LAW

1.  The February 1999 rating decision denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2004).

2.  New and material evidence of entitlement to service 
connection for the cause of the veteran's death has not been 
presented or secured to reopen the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §3.156(a) (effective prior to August 
29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA's duty to notify and assist claimants for benefits 
administered by the Secretary.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2004).  VA denied the claim 
now on appeal prior to enactment of the VCAA, consequently 
the notices and assistance mandated by the Act could not have 
pre-dated the May 2000 rating decision.

By letter of September 2004, the RO notified the appellant 
evidence and information necessary to substantiate her claim, 
specifically identifying new and material evidence as 
necessary.  The appellant was not prejudiced in her 
prosecution of the claim by the notice post-dating the 
initial adjudication.  She provided no new evidence or new 
information identifying any source of evidence not known 
prior to the initial adjudication.  Because she has not 
pointed VA to any additional evidence that might be available 
also demonstrates that she was not prejudiced by lack of 
earlier knowledge of her rights under the VCAA.  But see 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (prejudice 
resulting from initial adjudication of a claim prior to 
receipt of notice mandated by VCAA).

The letter erroneously advised the appellant that VA would 
assist her to obtain evidence beyond the scope of VA's 
obligation to assist in gathering evidence necessary to 
reopen a previously denied claim.  The appellant applied to 
reopen a previously denied claim in March 2000.  The VCAA and 
implementing regulation's provisions for assistance to obtain 
evidence do not apply to applications filed before August 29, 
2001.  This claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Under the law in effect at the time of the 
March 2000 application to reopen her claim, VA had no duty to 
assist to develop evidence in support of her claim until the 
previously disallowed claim was reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218 (1999).  

The erroneous notice that VA was obligated to assist her to 
obtain evidence other than VA records did not prejudice the 
appellant's prosecution of the claim.  She responded only 
with authorization for release of information from "VAMC."  
VA medical records are constructively before agency decision 
makers independent of the operation of the VCAA.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  She did not provide any 
information that could have created the condition of VA 
having to afford assistance beyond its authority or fail to 
provide assistance it had promised in this case.  
Consequently, the erroneous offer of assistance was harmless.

The letter instructed the appellant to submit any evidence in 
her possession.  The RO obtained all pertinent VA medical 
records.  The appellant had filed the form necessary to 
prosecute her claim in December 1998.  A claim for death 
benefits does not permit of medical examination of the 
veteran, and VA had no obligation to obtain a medical opinion 
in the matter unless the claim was reopened.  There was no 
failure to obtain evidence, consequently no need to notify 
the appellant of a failure to obtain evidence.

In sum, VA has discharged its obligations under the VCAA in 
this case.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159 (2004).

II.  Whether to Reopen the Claim for Service Connection for 
Cause of Death

When the RO denied the appellant's claim for service 
connection for the cause of the veteran's death and notified 
her of the denial and of her appellate rights in February 
1999, and the appellant did not appeal within one year of the 
date of the letter notifying her of the denial, that decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2004); see also Suttman v. Brown, 5 Vet. App. 
127, 135 (1993) (section 7105(c) finality also subject to 
section 5108 exception).  To reopen the claim, new and 
material evidence must be presented or secured.  38 U.S.C.A. 
§ 5108 (West 2002).  "The Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  Consequently, the Board is not and may not be bound 
by the RO's May 2000 de novo review.  The Board must 
determine whether the claim can be reopened.

No other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This appeal is decided under the older version of the 
regulations, because the appellant filed the claim prior to 
the effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since February 1999 is 
of concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since February 1999 to "contribute to a 
more complete picture of the circumstances surrounding the 
relationship between the veteran's [death and any disability 
or disabilities resulting from disease or injury incurred or 
aggravated in service], even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
155 F.3d at 1363.

The veteran died in December 1998 of a self-inflicted gunshot 
wound of the head, according to the December 1998 death 
certificate.  During his lifetime, the veteran had 
established service connection for degenerative joint disease 
of the lumbar spine, degenerative joint disease of the 
cervical spine and hearing loss.  At the time of his death, 
these disabilities were rated as 40, 30 and 10 percent, 
respectively.  His combined schedular rating was 60 percent 
and he was not rated as unemployable due to service-connected 
disabilities.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

The evidence added since the February 1999 rating decision 
comprises (i) a duplicate of a January 1999 VA Social Work 
Service note that was of record in February 1999; (ii) a 
Social Security Administration (SSA) Benefit Statement of 
March 2000; (iii) the transcript from a May 2000 hearing at 
the RO; and (iv) a March 2004 statement from the appellant 
that, "My late husband's PTSD caused him to take his life."

The January 1999 Social Work Service note is not new, and 
thus cannot be new and material.

The Social Security Benefit Statement of March 2000 does not 
bear directly and substantially, or even tangentially, upon 
the specific matter under consideration.  It is an accounting 
of benefits repaid to SSA in 1999 (apparently benefits paid 
in the veteran's name after his death and before SSA became 
aware that he had died).  It does not have any bearing on the 
cause of the veteran's death, or its relationship to his 
service.

The appellant's May 2000 hearing testimony, and an October 
2000 letter from the veteran's then-representative assert 
that there was a relationship between the veteran's service-
connected disabilities (and medication taken for them), and 
the cause of his death.  That assertion is cumulative of the 
assertion made in the appellant's December 1998 application, 
which was of record in February 1999.  It does not appear and 
has not been asserted that the appellant and her 
representative are medically trained.  As lay persons, the 
appellant and her representative are not competent to proffer 
competent medical evidence concerning the cause of the 
veteran's death, consequently her testimony and her 
representative assertions cannot be new and material evidence 
even if original with the May 2000 hearing.  Espiritu v. 
Derwinski, 2 Vet. App 492 (1992).

For these reasons, the additional evidence is not new and 
material to the issue in appellate status and that claim is 
not reopened.  38 U.S.C.A. § 5108 (2002); 38 C.F.R. 
§ 3.156(a) (2001).


ORDER

Whereas new and material evidence has not been submitted to 
reopen a finally denied claim of service connection for the 
cause of the veteran's death, the appeal is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


